Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
Response to Amendment
Applicant’s amendments to the claims filed on 01/27/2021 are acknowledged.
According to the Amendments to the claims, Claims 1, 2, 5 and 8 has /have been amended with no new matter added.  Accordingly, Claims 1-8 are pending in the application.  An action on the merits for Claims 1-8 are as follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Harwell et al. (US 6,143,378) in view of Hoebel et al. (US 2006/0081571 A1), Watanabe (JP 2004 255410 A) and Zeniya et al. (US 2017/0066080 A1).  
Regarding Independent Claim 1, Harwell et al. disclose an additive manufacturing apparatus (see Title) that performs additive machining by controlling a machining head (controlling the spatial distribution of the laser excitation, Col 5 line 66) 
Harwell et al. disclose the invention substantially as claimed and as discussed above; except the machining head includes a gas nozzle placed such that the beam source is interposed between the gas nozzle and the wire nozzle, the gas nozzle directing a gas toward the machining region, the apparatus comprising: machining-condition selection circuitry to obtain an angle that is formed between a direction in which the wire material is fed and a travel direction of the machining head, when viewed in a direction in which the beam is emitted, and select one of a plurality of machining conditions for the additive machining in accordance with the angle.
Hoebel et al. teach a gas nozzle (a carrier gas … with a nozzle 10a, [0039], Fig 2), the gas nozzle directing a gas toward a machining region (the surface 5 of article 1, [0039], Fig 2); and Watanabe teaches a wire nozzle 18 and a gas nozzle 22 (Abstract, Fig 2).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harwell with Hoebel’s and Watanabe’s further teaching of a gas nozzle placed such that the beam source (taught by Harwell already) is interposed between the gas nozzle and the wire nozzle (taught by Harwell already), the gas nozzle directing a gas toward the machining region because Hoebel teaches, in Para. [0018], of providing an excellent automatic control system to adjust welding parameters during coating process; and Watanabe teaches, in abstract, of 
Harwell et al. in view of Hoebel et al. and Watanabe teach the invention as claimed and as discussed above; except the apparatus comprising: machining-condition selection circuitry to obtain an angle that is formed between a direction in which the wire material is fed and a travel direction of the machining head, when viewed in a direction in which the beam is emitted, and to select one of a plurality of machining conditions for the additive machining in accordance with the angle.
	Zeniya et al. teach a welding apparatus comprising: machining-condition selection circuitry (the control circuit of numerical controller 10, [0042], Fig 4) to obtain an angle related to a travel direction of a machining head (a tool head moves along the X-, Y-, and Z-axes and rotates about the C- and B-axes, [0034], Figs 1-5), and to select one of a plurality of machining conditions (machining condition is changed by selecting an optimum machining condition, [0053]) in accordance with the angle (on the basis of a posture of a nozzle of the laser beam matching, Abstract).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harwell in view of Hoebel and Watanabe with Zeniya’s further teaching of the apparatus comprising: machining-condition selection circuitry to obtain an angle that is formed between a direction in which the wire material is fed (“the wire material is fed” taught by Harwell already) and a travel direction of the machining head, when viewed in a direction in which the beam is emitted (taught by Harwell already), and to select one of a plurality of machining conditions for the additive machining (“the additive machining” taught by Harwell already) in accordance 
Regarding Claims 2-4, Harwell et al. in view of Hoebel et al., Watanabe and Zeniya teach the invention as claimed and as discussed above; except the limitations of Claims 2-4.
Zeniya et al. further teach Claim 2, further comprising a machining condition table (a table where a matching condition is associated…, [0039]) that stores the plurality of machining conditions, each of which is dependent on the angle (on the basis of a posture of a nozzle of the laser beam matching, Abstract), wherein: the machining-condition selection circuitry (the control circuit of numerical controller 10, [0042], Fig 4) obtains the angle on a basis of a machining program that specifies a machining path (calculates a travel amount L2, [0033]) and selects the one of the plurality of machining conditions using the angle and the machining condition table (automatically setting an optimum machining condition on the basis of …a nozzle posture during operation, [0011]). Claim 3, wherein the machining condition table stores an output value of the beam (changing a machining condition, such as peak power, [0032]) and a gas pressure of the gas (control of at least one process parameter…the carrier gas flow, [0018], taught by Hoebel already) as the machining condition that is dependent on the angle. Claim 4, wherein the machining condition table (a table where a matching condition is associated…, [0039]) stores a beam profile (changing a machining condition, such as peak power, [0032]) that specifies intensity change within an irradiation region of the beam (the laser power is then adjusted…increased, Col 5 line 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harwell in view of Hoebel and Watanabe with Zeniya’s further teaching of the limitations under Claim 3 and Claim 4 because Zeniya teaches, in [0002], of providing an excellent numerical controller capable of machining condition control based on the posture of a nozzle which a laser beam machine includes.
Regarding Independent Claim 5, Harwell et al. disclose an additive manufacturing system (see Title) that performs additive machining by controlling a machining head (controlling the spatial distribution of the laser excitation, Col 5 line 66) that includes a wire nozzle to feed a wire material (a wire-feed apparatus 24 directs a feed wire 25 into the center of the  melt-pool, Col 4 line 49-50, Fig 2) to a machining region on a surface of a base material (see Fig 2), a beam source (laser beams 20, Col 4 line 41, Fig 2) capable of emitting a beam to an end of the wire material, 
Harwell et al. disclose the invention substantially as claimed and as discussed above; except the machining head includes a gas nozzle placed such that the beam source is interposed between the gas nozzle and the wire nozzle, the gas nozzle directing a gas toward the machining region, the additive manufacturing system comprising: a machining condition table that stores a plurality of machining conditions each of which is used for the additive machining and is dependent on an angle that is formed between a direction in which the ,wire material is fed and a travel direction of the machining head, when viewed in a direction in which the beam is emitted; machining-
Hoebel et al. teach a gas nozzle (a carrier gas … with a nozzle 10a, [0039], Fig 2), the gas nozzle directing a gas toward a machining region (the surface 5 of article 1, [0039], Fig 2); and Watanabe teaches a wire nozzle 18 and a gas nozzle 22 (Abstract, Fig 2).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harwell with Hoebel’s and Watanabe’s further teaching of a gas nozzle placed such that the beam source (taught by Harwell already) is interposed between the gas nozzle and the wire nozzle (taught by Harwell already), the gas nozzle directing a gas toward the machining region because Hoebel teaches, in Para. [0018], of providing an excellent automatic control system to adjust welding parameters during coating process; and Watanabe teaches, in abstract, of providing an excellent welding machine with precisely wire feeding and gas flowing control during process.
Harwell et al. in view of Hoebel et al. and Watanabe teach the invention as claimed and as discussed above; except the additive manufacturing system comprising: a machining condition table that stores a plurality of machining conditions each of which is used for the additive machining and is dependent on an angle that is formed between a direction in which the wire material is fed and a travel direction of the machining head, 
Zeniya et al. further teach a machining condition table (a table where a matching condition is associated…, [0039]) that stores a plurality of machining conditions (machining condition is changed by selecting an optimum machining condition, [0053]) each of which is used for the additive machining (“the additive machining” taught by Harwell already) and is dependent on an angle that is formed between a direction in which the wire material is fed (“the wire material is fed” taught by Harwell already) and a travel direction of the machining head (a tool head moves along the X-, Y-, and Z-axes and rotates about the C- and B-axes, [0034], Figs 1-5), when viewed in a direction in which the beam is emitted (taught by Harwell already); machining-condition selection circuitry (machining-condition selection circuitry under numerical controller 10, [0042], Fig 4) to obtain the angle on a basis of a machining path (calculates a travel amount L2, [0033]) and to selects one of the plurality of machining conditions using the angle and the machining condition table (automatically setting an optimum machining condition on the basis of …a nozzle posture during operation, [0011]); and a numerical control apparatus (a numerical controller 10, [0042], Fig 4) to select the one of the plurality of machining conditions machining condition is changed by selecting an optimum 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harwell in view of Hoebel and Watanabe with Zeniya’s further teaching of the additive manufacturing system comprising: a machining condition table that stores a plurality of machining conditions each of which is used for the additive machining and is dependent on an angle that is formed between a direction in which the wire material is fed and a travel direction of the machining head, when viewed in a direction in which the beam is emitted; machining-condition selection circuitry to obtain the angle on a basis of a machining path and to selects one of the plurality of machining conditions using the angle and the machining condition table; and a numerical control apparatus to select the one of the plurality of machining conditions on a basis of a machining program containing information on the one of the plurality of machining conditions selected by the machining-condition selection circuitry and in accordance with the angle because Zeniya teaches, in [0002], of providing an excellent numerical controller capable of machining condition control based on the posture of a nozzle which a laser beam machine includes.
Regarding Claims 6-7, Harwell et al. in view of Hoebel et al., Watanabe and Zeniya teach the invention as claimed and as discussed in Claim 5; except the limitations of Claim 6 and Claim 7.
Zeniya et al. further teaches Claim 6, wherein the machining condition table stores an output value of the beam (changing a machining condition, such as peak power, [0032]) and a gas pressure of the gas (control of at least one process parameter…the carrier gas flow, [0018], taught by Hoebel already) as the machining condition that is dependent on the angle. Claim 7, wherein the machining condition table (a table where a matching condition is associated…, [0039]) stores a beam profile (changing a machining condition, such as peak power, [0032]) that specifies intensity change within an irradiation region of the beam (the laser power is then adjusted …increased, Col 5 line 61-65, taught by Harwell) as the machining condition that is dependent on the angle (on the basis of a posture of a nozzle of the laser beam matching, Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harwell in view of Hoebel and Watanabe with Zeniya’s further teaching of the limitations under Claim 6 and Claim 7  because Zeniya teaches, in [0002], of providing an excellent numerical controller capable of machining condition control based on the posture of a nozzle which a laser beam machine includes.
Regarding Independent Claim 8, Harwell et al. disclose an additive manufacturing method (see Title) for performing additive machining by controlling a machining head (controlling the spatial distribution of the laser excitation, Col 5 line 66) that includes a wire nozzle to feed a wire material (a wire-feed apparatus 24 directs a feed wire 25 into the center of the  melt-pool, Col 4 line 49-50, Fig 2) to a machining 
	Harwell et al. disclose the invention substantially as claimed and as discussed above; except, the machining head includes a gas nozzle placed such that the beam source is interposed between the gas nozzle and the wire nozzle, the gas nozzle directing a gas toward the machining region, the method comprising: obtaining an angle that is formed between a direction in which the wire material is fed and a travel direction of the machining head, when viewed in a direction in which the beam is emitted; and selecting one of a plurality of machining conditions for the additive machining in according with the angle.
Hoebel et al. teach a gas nozzle (a carrier gas … with a nozzle 10a, [0039], Fig 2), the gas nozzle directing a gas toward a machining region (the surface 5 of article 1, [0039], Fig 2); and Watanabe teaches a wire nozzle 18 and a gas nozzle 22 (Abstract, Fig 2).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harwell with Hoebel’s and Watanabe’s further teaching of a gas nozzle placed such that the beam source (taught by Harwell already) is interposed between the gas nozzle and the wire nozzle (taught by Harwell already), the gas nozzle directing a gas toward the machining region because Hoebel teaches, in Para. [0018], of providing an excellent automatic control system to adjust welding parameters during coating process; and Watanabe teaches, in abstract, of providing an excellent welding machine with precisely wire feeding and gas flowing control during process.

Zeniya et al. teach a welding apparatus with control circuit (the control circuit of numerical controller 10, [0042], Fig 4), obtaining an angle related to a travel direction of a machining head (a tool head moves along the X-, Y-, and Z-axes and rotates about the C- and B-axes, [0034], Figs 1-5), and selecting one of a plurality of machining conditions (machining condition is changed by selecting an optimum machining condition, [0053]) in according with the angle (on the basis of a posture of a nozzle of the laser beam matching, Abstract).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harwell in view of Hoebel and Watanabe with Zeniya’s further teaching of the apparatus comprising: machining-condition selection circuitry to obtain an angle that is formed between a direction in which the wire material is fed (taught by Harwell already) and a travel direction of the machining head, when viewed in a direction in which the beam is emitted (taught by Harwell already); and selecting one of a plurality of machining conditions for the additive machining (“the additive machining” taught by Harwell already) in according with the angle because Zeniya teaches, in [0002], of providing an excellent numerical controller capable of machining condition control based on the posture of a nozzle which a laser beam machine includes.
Response to Arguments
Applicant’s arguments with respect to Claims 1-8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761